DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 23 Aug 2022 have been entered.

Response to Arguments
Applicant’s arguments, see Remarks Page 6 line 20, filed 23 Aug 2022, with respect to the rejection(s) of claim(s) 13 and 19 under obviousness have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baker (USP 2,896,724) in view of Kuznar (USP 5,197,807).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (USP 2,896,724) in view of Kuznar (USP 5,197,807).
Regarding claim 1, Baker discloses a method, comprising: 
radially expanding a backup ring (#42 – “extrusion preventing device”) to prevent, or at least reduce, extrusion of a sealing element (#22), the backup ring comprising an inner ring segment (#50) and an outer ring segment (#46), 
the inner ring segment [#50] defining opposing first and second end portions (Fig 1 illustrates ends surrounding gap #61 in inner ring, explained Col 4 line 4 – “these rings are each split”), and 
the outer ring segment [#46] defining opposing third and fourth end portions (Fig 1 illustrates ends surrounding gap #60 in outer ring, explained Col 4 line 4); 
wherein the third end portion of the outer ring segment [#46] telescopically receives, and overlaps (Col 4 line 12-28 as seen in Fig 3 and Fig 4), the first end portion of the inner ring segment [#50]; 
wherein radially expanding the backup ring comprises (Col 4 line 40) sliding the backup ring [#42] up an external tapered surface (#47 and #51) of a wedge ramp (#43 and #44); 
wherein sliding the backup ring up the external tapered surface of the wedge ramp telescopes (Col 4 line 52) the first end portion of the inner ring segment outwardly from the third end portion of the outer ring segment.
Baker does not explicitly disclose, teach or suggest wherein: 
the inner ring segment defines a first hollow cross section; and 
the outer ring segment defines a second hollow cross section.  
Kuznar teaches a 360 degree hollow structure (Col 3 line 20 or Col 4 line 19) formed of telescoping segments (Fig 2 or 4) – “define slip joints #30 and 31 which function in the usual manner of permitting some expansion and contraction of ring #27” – Col 3 line 25.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to substitute the three dimensional sliding surface of Kuznar with the planar sliding surface in the system of Baker, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of providing a more robust method of maintaining alignments of the telescopic elements, especially during compression.
It would be readily understood and appreciated by those of ordinary skill in the art, before the effective date of the claimed invention, it would have been obvious to one having ordinary skill in the art, to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
See KSR Int'l Co. v. Teleflex Inc.,550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143(I), rationale E.
Regarding claim 2, Baker of the combination discloses wherein the fourth end portion of the outer ring segment [#46] telescopically receives, and overlaps (Col 4 line 12-28 as seen in Fig 3 and 4), the second end portion of the inner ring segment [#50]; and 
wherein sliding the backup ring [#42] up the external tapered surface of the wedge ramp telescopes (Col 4 line 52) the second end portion of the inner ring segment outwardly from the fourth end portion of the outer ring segment.  
Regarding claim 3, Baker of the combination discloses wherein sliding the backup ring up [#42] the external tapered surface [#47 and 51] of the wedge ramp [#43 and 44] comprises: 
pushing, using a piston (#13), the backup ring [#42] towards the sealing element [#22] and relative (Fig 1 vs Fig 2) to the wedge ramp.  
Regarding claim 4, Baker of the combination discloses wherein the sealing element [#22] and the wedge ramp [#43 and 44] are positioned around a mandrel (Fig 1 #11); and 
wherein the method further comprises moving the wedge ramp [#43 and 44] axially relative to the mandrel (Fig 1 vs Fig 2) and toward the sealing element (Fig 1 vs Fig 2) to axially compress (Fig 2) and radially expand (Fig 2) the sealing element.  
Regarding claim 5, Baker of the combination discloses wherein moving the wedge ramp axially relative to the mandrel and toward the sealing element comprises: 
pushing, using a piston (#13), the wedge ramp [#43 and 44] toward the sealing element [#22].  
Regarding claim 6, Baker of the combination discloses an apparatus, comprising: 
a wedge ramp (#45 circumferential groove) defining an external tapered surface (#43 and 44); and 
a backup ring (#42) positioned around the wedge ramp, 
wherein the backup ring comprises: 
an inner ring segment (#50) defining opposing first and second end portions (surrounding gap #61), and 
an outer ring segment (#46) defining opposing third and fourth end portions (surrounding gap #60), 
wherein the third end portion of the outer ring segment [#46] telescopically receives, and overlaps (Col 4 line 12-28 as seen in Fig 3 and 4), the first end portion of the inner ring segment [#50], and 
wherein the backup ring [#42] is slidable up (Col 4 line 40-58) the external tapered surface [#43 and 44] of the wedge ramp [#45 groove] to: 
radially expand (Col 4 line 52-58) the backup ring, and 
prevent, or at least reduce, extrusion (Col 3 line 41) of a sealing element (#22). 
Baker does not explicitly disclose, teach or suggest wherein: 
the inner ring segment defines a first hollow cross section; and 
the outer ring segment defines a second hollow cross section.  
Kuznar teaches a 360 degree hollow structure (Col 3 line 20 or Col 4 line 19) formed of telescoping segments (Fig 2 or 4) – “define slip joints #30 and 31 which function in the usual manner of permitting some expansion and contraction of ring #27” – Col 3 line 25.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to substitute the three dimensional sliding surface of Kuznar with the planar sliding surface in the system of Baker, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of providing a more robust method of maintaining alignments of the telescopic elements, especially during compression.
It would be readily understood and appreciated by those of ordinary skill in the art, before the effective date of the claimed invention, it would have been obvious to one having ordinary skill in the art, to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
See KSR Int'l Co. v. Teleflex Inc.,550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143(I), rationale E.
Regarding claim 7, Baker of the combination discloses further comprising:
a piston (#13) positioned adjacent the wedge ramp [#45 — ‘groove’] and movable (Col 4 line 53) to slide the backup ring [#42] up the external tapered surface [#43 and 44] of the wedge ramp [#45].
Regarding claim 8, Baker of the combination discloses further comprising a mandrel (#11) around which the wedge ramp [#45] is positioned;
wherein the wedge ramp [#45] is slidable relative (Fig 1 vs Fig 2) to the mandrel [#11] and toward the sealing element [#22] to axially compress and radially expand (Fig 
2) the sealing element.
Regarding claim 9, Baker of the combination discloses further comprising:
a piston (#13) positioned around the mandrel [#11] adjacent the wedge ramp
[#45] and movable (Fig 1 vs Fig 2) to slide the wedge ramp [#45] relative to the mandrel [#11] and toward the sealing element [#22].
Regarding claim 10, Baker of the combination discloses further comprising the sealing element [#22];
wherein the sealing element [#22] is positioned around (Fig 1) the mandrel [#11].
Regarding claim 11, Baker of the combination discloses wherein the backup ring [#42] defines a radially-inward portion (#51) tapered to engage the external tapered surface (#44) of the wedge ramp [#45].
Regarding claim 12, Baker of the combination discloses wherein:
the inner ring segment [#50] extends along a first arc length defined by a first central angle of greater than 180 degrees (Fig 3); and
the outer ring segment [#46] extends along a second arc length defined by a second central angle of greater than 180 degrees (Fig 3).
Regarding claim 14, Baker of the combination discloses a backup ring (#42), comprising:
an inner ring segment (#50) defining opposing first and second end portions (adjacent to gap #61); and
an outer ring segment (#46) defining opposing third and fourth end portion (adjacent gap #60),
wherein the third end portion of the outer ring segment telescopically receives, and overlaps (Col 4 line12-28 as seen in Fig 3 and 4), the first end portion of the inner ring segment, and
wherein the backup ring [#42] is slidable up an external tapered surface (#47 and 51) of a wedge ramp (#45 — groove) to:
radially expand (Col 4 line 52-58) the backup ring, and prevent, or at least reduce, extrusion (Col 3 line 41) of a sealing element (#22).
Baker does not explicitly disclose, teach or suggest wherein: 
the inner ring segment defines a first hollow cross section; and 
the outer ring segment defines a second hollow cross section.  
Kuznar teaches a 360 degree hollow structure (Col 3 line 20 or Col 4 line 19) formed of telescoping segments (Fig 2 or 4) – “define slip joints #30 and 31 which function in the usual manner of permitting some expansion and contraction of ring #27” – Col 3 line 25.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to substitute the three dimensional sliding surface of Kuznar with the planar sliding surface in the system of Baker, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of providing a more robust method of maintaining alignments of the telescopic elements, especially during compression.
It would be readily understood and appreciated by those of ordinary skill in the art, before the effective date of the claimed invention, it would have been obvious to one having ordinary skill in the art, to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
See KSR Int'l Co. v. Teleflex Inc.,550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143(I), rationale E.
Regarding claim(s) 15 and 16, Baker discloses wherein radially expanding the backup ring [#42] telescopes (Col 4 line 12 — “To assure the same extend of outward expansion of the rings. They are keyed to one another, for circumferential slidable movement with respect to one another, but with relative radial movement being prevented, by an arcuate key and slot arrangement’) the first end portion of the inner ring segment outwardly from the third end portion of the outer ring segment.
Regarding claim 17, Baker of the combination discloses wherein the backup ring [#42] defines a radially- inward portion (#51) tapered to engage the external tapered surface [#44] of the wedge ramp [#45].  
Regarding claim 18, Baker of the combination discloses wherein: the inner ring segment [#50] extends along a first arc length defined by a first central angle of greater (Fig 3) than 180 degrees; and 
the outer ring segment [#46] extends along a second arc length defined by a second central angle of greater (Fig 3) than 180 degrees.  
Regarding claim 20, Kuznar of the combination discloses further comprising an insert (Fig 2 or Fig 4) extending within the first hollow cross section of the inner ring segment and the second hollow cross section of the outer ring segment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/           Examiner, Art Unit 3672
26 Nov 2022